DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               
 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 11/30/2020 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 30 NOVEMBER 2020 has been entered.       

 Status of Claims 
Claims 1-18 & 20 are pending in this instant application per claim amendments and remarks filed in the RCE on 11/30/2020 by the Applicant, wherein Claim 1 is the only independent method claim with Claims 2-18 & 20 dependent on said independent method claim.  Said claim amendments have amended Claims 1, 2-3, 6, 10, 12-13, 16 & 20;  while Claim 19 has been cancelled.       
This Office Action is a non-final rejection based on the RCE’s claim amendments and the remarks filed by the Applicant on 30 NOVEMBER 2020 for its original application of 10/24/2018 that is titled:         “System and Method for Cost Sharing”.             
Accordingly, amended Claims 1-18 & 20 are now being rejected herein.       

 Claim Objections 
Claims 10 & 20 are objected to because of the following informalities: 
Claims 10 & 20, in the listing of claims dated 11/30/2020, show the status of both claims as “Currently Amended”, but both claims don’t show any underlined claim amendments therein.  Examiner suggests that the status of these two claims be corrected to “Previously Presented”.         
Appropriate correction is required.


 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-18 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 1 is the independent method claim.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  
The claim recites the limitations of a method of sharing cots between multiple parties comprised of:       receiving funds, deposited by a mutual sharing association (MSA) application, into a first bank account of a first member that is maintained by a bank, wherein the first member and the MSA application are different entities;   receiving data, in a processor, of a payment to be paid in exchange for a previously provided service from a provider received by the first member;   transferring, directly and without pooling funds into a common account, funds from a second bank account of a second member that is maintained by the bank in response to a provider payment schedule provided to the bank by the application;   and   paying the provider with monies from the second member.   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction in the form of contracts, legal obligations, behaviors or business relations, but for the recitation of generic computer and/or computer component/s.                   

That is, other than reciting steps of using a MSA (mutual sharing association) application and a processor to receive data of a payment to be paid, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “using a MSA application and a processor to receive data of a payment to be paid” language, the claim encompasses the user manually determining steps that represent automation of human activity.  Similar manual activities can be carried out for organizing human activity and/or by Step 2A1-YES).          

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using a MSA application and a processor to receive data of a payment to be paid, with additional limitations in dependent claims about an ACH payment;  to perform these steps.  The steps of using a MSA application and a processor to receive data of a payment to be paid, i.e., as a generic processor performing a generic computer function of processing data.  These generic processor limitations along with payments are no more than mere instructions to apply the exception using generic computer and/or computer component/s. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).           

Next, the claim is analyzed to determine if there are additional claim limitations 
that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element/s in the claim amount/s to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (a method of sharing costs between multiple parties).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot Step 2A or provide an inventive concept in Step 2B.  For the additional steps of an ACH payment that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that a method of sharing costs between multiple parties is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.               
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.               

The analysis above applies to all of the dependent method claims 2-18 & 20 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent method Claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.           


 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-18 & 20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.           

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 11/30/2020 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                   


Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2010/ 0205096 filed by Meggs, Anthony F. (hereinafter “Meggs”) in view of Pub. No. US 201/ 0034863 filed by Ross, Jerry (hereinafter “Ross”), and further in view of US Patent No. 7,962,387 issued to Wahlberg (hereinafter “Wahlberg”), and further in view of US Patent No. 8,880,435 issued to Catlett et al. (hereinafter “Catlett”), and as described below for each claim/ limitation.                   



Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Meggs teaches ---   
1.    A method of sharing costs between multiple parties comprising:    
(see at least:   Meggs Abstract & Brief Summary of the Invention in paras [0013]-[0020];  and para [0024] about {“An embodiment in accordance with the present invention provides a method and apparatus in which beneficiaries of similar backgrounds share or allocate their resources to achieve intended benefits as well as achieve an overall cost savings.  An additional benefit is it that all members or participants of the group are able to monitor the status of the contributions and benefits.”}; & Claim 1 about {“A method allowing members of a group to coordinate direct sharing transactions to help share the cost of household expenditures among said members of said group, said method comprising the steps of: ......”}; & Claim 12 about {“A computer readable memory having executable instructions for coordinating the sharing of resources among a group of members to help repay the cost of household expenditures of said members in said group, which when executed cause a processor based system to perform steps comprising: ......”};  which together are the same as claimed limitations above)        


Meggs teaches ---           
setting up, via a processor that executes a banking platform, a first bank account
for a first member in response to the first member joining a mutual sharing association
(MSA);                  
setting up, via the processor that executes the banking platform, a second bank
account for a second member in response to the second member joining the MSA;     


Meggs teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a/ the banking platform’.  However, Ross teaches it explicitly.            
(see at least:   Ross Abstract & Summary in paras [0003]-[0006];  and para [0071] about {“In another aspect, a technology platform and cloud-based "application system" can be provided.   The platform can comprise rules, policies, procedures, agreements, operations, functions, IT applications, combinations thereof, and the like.  In an aspect, the platform can operationalize and maintain GlobeOne's services, members, and the Member Bank network, maintain a cross-reference database of all Individual Members, Member Bank and other data required to administer the GlobeOne relationship package and related services.  In another aspect, the method can calculate the Member Bank retained interest, personal community distributions, and the global community distribution via the GlobeOne system.  In another aspect, the method can provide proprietary value added services including money transfers, financial education, online GlobeOne account information and other services.”}; & para [0072] about {“In an aspect, GlobeOne can be implemented using a group of standard bank services (e.g., checking, debit card, savings, and line of credit) configured uniquely for the program, boarded and managed by the Member Bank's core banking platform & bank policies, and augmented with additional services and data provided by GlobeOne.”}; & para [0073] about {“FIG.3 illustrates a block diagram of an example system.”};  which are together the same as claimed limitations above including about ‘an/ the  banking platform’)     
Examiner notes that Ross teaches about other limitations, for example but not limited to,  as recited in paras [0005], [0038] & [0040]-[0042] for first electronic account & second electronic account as well as first member financial institution 101a & second member financial institution 101b; & paras [0034]-[0037] about computer software, computer program products and instructions, etc.           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs with the teachings of Ross.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross).              


Meggs and Ross teach ---            
receiving funds, deposited by one of [[an MSA application), into the first bank account of the first member that is maintained by a bank, wherein the first member and the MSA application are different entities;        
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  & FIG. 2/para [0085] about {“The present invention, upon receiving the need and through the needs assignor 54, assigns the need 52 to another member of the group.  Again referring back to FIG. 2, the Messerli household is assigned a portion of the Beck's needs posting and presented to them through the Share posting 56.  Upon acceptance of their portion of the need posting, a Share posting processing 58 is activated.  This action moves the resources allocated from the requestee to the requestor.  In FIG. 2, the Messerli household has moved $180.00 from their bank account to the Beck's deposit account.  In the present invention, before processing the Share posting, the member is provided with all the applicable disclosures as required by the legal jurisdictions applicable to that member.  These disclosure are updated as need as provided through the disclosure device 60.”}; which together are the same as claimed limitations above)       
(see at least:   Ross Abstract & Summary in paras [0003]-[0006];  & paras [0034]-[0037] about computer software, computer program products and instructions, etc.; & para [0043] about {“A unit can be software, hardware, or a combination of software and hardware.  The units can comprise the financial data processing software 206 as illustrated in FIG. 2 and described below.”};  & para [0046] about {“The processing of the disclosed methods and systems can be performed by software components.  The disclosed systems and methods can be described in the general context of computer-executable instructions, such as program modules, being executed by one or more computers or other devices.  Generally, program modules comprise computer code, routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types.”};  & para [0051] about {“Optionally, any number of program modules can be stored on the mass storage device 204, including by way of example, an operating system 205 and financial data processing software 206.  Each of the operating system 205 and financial data processing software 206 (or some combination thereof) can comprise elements of the programming and the financial data processing software 206.”};  which together are 
Examiner notes that Ross teaches about other claimed limitations also, such as ---       


Meggs and Ross teach as disclosed above, but it has been argued that they do not explicitly disclose about ‘an MSA application’.  However, Wahlberg teaches them explicitly.        
(see at least:   Wahlberg Abstract and Summary of the Invention in C3,~L10-62; & C8,~L55 to C9,~L15 about {“In accordance with exemplary embodiments, maintaining a share comprises deducting expenses from a share's value in accordance with an expensing schedule contained in database 140.  In one embodiment, a software application associated with engine 105 and database 140 calculates the yearly mutual fund expenses and the expenses to be distributed to each share class of the mutual fund. ...... In accordance with exemplary embodiments, maintaining a share comprises transmitting data to an intermediary compensation schedule contained in database 140 that contains data representing ongoing compensation to the intermediary 130 that sold the investor the share of the mutual fund.  In one embodiment, recording system 110 identifies the financial intermediary 130 responsible for selling the investor the share.  As described above, the value of the share is obtained.  Engine 105 calculates the compensation owed for the particular share to the financial intermediary 130 in accordance with the intermediary compensation schedule.  In other embodiments, the total value of the shares sold to an investor 100 by a financial intermediary 130 is calculated.  This total is used by the engine 105 to lookup the intermediary's compensation contained in an intermediary compensation schedule on a database 140.  In an MSA application’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs and Ross with the teachings of Wahlberg.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to fulfill a need that exists for mutual fund shares that offer an alternative cost structure, yet overcomes the abovementioned criticisms, such as:   for a financial intermediary recommending a fund, or for an investor purchasing a fund, determining which share class may be best is complicated by several factors including but not limited to issues such as how much the investor is investing, over what time horizon the investor will be investing, how much and in what structure commissions will paid to the financial advisor 
or broker, and other considerations (see C2,~L61 to C3,~L6 of Wahlberg).         


Meggs, Ross and Wahlberg teach ---           
receiving data, in a processor that executes the MSA application, of a payment to be 
paid in exchange for a previously provided service from a provider received by the first member;          
(see at least:   Meggs ibidem;  and Claim 12 already cited above for a processor based system;  & para [0066] about {“To further strengthen Department of Insurance compliance, members, who are to receive shares to meet their needs, will be notified by the VSE that shares have been collected.  This notification, in the preferred embodiment, is done through e-mail but it is understood that the means of communication such as text messaging, a telephone call, facsimile, paging and the postal service are all within the scope of this invention.  These members will then authenticate into the VSE to accept the shares.  At this point, the member can choose to either have the VSE send their care provider an electronic check (written off the needs account) for services rendered or pay the doctor or service provider directly.  A member's TAGS profile 10 can be 
(see at least:   Ross ibidem;  and para [0002] about {“To date, alternative financial service providers such as payday lenders, check cashers and money transfer companies have in many ways become predatory creating debt cycles via high fee services.  There is a need for more sophisticated methods and systems for financial service.”};  & para [0105] about {“Member Banks can be required to maintain Nostro and Vostro accounts at every other Member Bank. These accounts can be used to post and track money transfer advices and personal and global community distributions. Funding of accounts can be at the discretion of each Member Bank, but in no case can a Member Bank be allowed to let the account balances go negative.”};  & para [0152] about {“FIG. 16 illustrates a method 1600 for providing financial services, according to an aspect.  In step 1602, a data feed manager can receive data related to one or more electronic transactions requested by one or more financial consumer devices of one or more financial consumers.  The electronic transactions can be performed by one or more member financial institutions.  In an aspect, the one or more electronic monetary transactions can occur over a network.  In an aspect, the methods and systems can be implemented to address problems with electronic monetary transactions that only occur on the network.  In an aspect, the data from the one or more transactions can comprise one or more of a fee for a service, an interest revenue from lines of credit, and the like.  In an aspect, the one or more member financial institutions can belong to a closed network of member financial service group.”};  & para [0158] about {“FIG. 17 illustrates a method 1700 for providing financial services, according to an aspect.  In step 1702, a data feed manager can receive an indication from a first member financial institution server of a plurality of member financial institution servers of a request for an electronic monetary transfer from a first electronic account of a sending member consumer to a second electronic account of a receiving consumer.  In an aspect, the receiving consumer can be a member consumer belonging to a second member financial institution of the plurality of member financial institutions.  In an aspect, the second member can be a non-member consumer belonging to a non-member financial institution.”};  which together are the same as claimed limitations above)      



Meggs, Ross and Wahlberg teach ---           
transferring, directly and without pooling funds into a common account, funds from the  second bank account of the second member that is maintained by the bank in response to a provider payment schedule provided to the bank by the MSA application, wherein the funds are transferred by the processor that executes the banking platform;   and           
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above))    
(see at least:   Ross ibidem;  and see citations above already for Member Banks (plural);  & para [0005] about {“In another example method, an indication of a request for a monetary transfer can be received from a first member financial institution server of a plurality of member financial institution servers.  The request for the monetary transfer can be from a first electronic account of a sending member consumer to a second electronic account of a receiving consumer.  A data feed manager determined whether the second electronic account is associated with a second member financial institution server or associated with a non-member financial institution server.  If the electronic monetary transfer is associated the second member financial institution server, data indicative of the electronic monetary transfer can be transferred by the data feed manager to a monetary transfer data aggregator.  If the monetary transfer is destined for the non-member financial institution, the data feed manager can send an electronic notification to the receiving consumer to join one of the plurality of member financial institutions.”}; & para [0038] about {“FIG. 1 is a block diagram of an example system 100.  The system 100 can comprise a closed network of member financial institutions (e.g., first financial institution 101a, second financial institution 101b).  The system 100 can comprise a data feed manager 104.  The data feed manager 104 can be configured to communicate a data feed amongst the network of member financial institutions (e.g., first financial institution 101a, second financial institution 101b).  The system 100 can comprise a data aggregator 102.  The data aggregator 102 can be configured for aggregating data related to transactions conducted by the network of member financial institutions (e.g., first financial 
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)      


Meggs, Ross and Wahlberg teach ---           
paying the provider with [[ funds from the second member, wherein paying the provider with funds from the second member is (accomplished by mimickinq) the MSA application by bank when paying the provider that is adapted to cause a payment from the second member to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated from the MSA application.          
(see at least:   Meggs ibidem;  and see citations already made above; AND paras [0029]-[0037] about {“To capitalize on their market potential and shed their regulatory burdens, MSAs need some innovative processes in their structure that accomplish the following:     
1) Markets, transacts and fulfills services through an obvious context of shared values, faith, interests and community;    
2) Embraces and adopts innovative uses of traditional insurance to mitigate association and member risk;     
3) Creates an obvious delineation between traditional insurance and sharing by focusing sharing plans on deductibles and out-of-
pocket expenses that accompany high deductible insurance plans;   
4) Matches and presents a specific "member need" with every "share request" in a real-time transaction initiated by the member;       
5) Transacts a direct "account-to-account" process;     
6) Displays all regulatory disclosures prior to the exchange (transaction) of shares;  and    
7) Provides complete visibility and history into all share transactions.    
Thus, MSAs wanting to gain a greater influence into their respective constituent communities should begin to prepare themselves for this emerging market boom by leveraging technology to web-enable their current paper-based processes into a Virtual Share Exchange (VSE) and free themselves from the 
weight and suppression of regulatory concerns.”}; & FIGS. 1/2; &  paras [0039]-[0047] about {“In order to effectively manage a VSE, members must be able to build and manage personal profiles called TAGS.  TAGS (Trusted Agent and Gifting System) provide associations the means to capture and manage member specific information and execute share transactions in accordance with member desires.  While TAGS can be customized to capture broad categories of information and can be used in an endless number of processes and transactions, there are six (6) TAG functions that are used in the preferred embodiment.  These functions are found to be some of the most successful practices for better management of a VSE.  These functions are: 
1.  Captures all household demographics and psychographics necessary to effectively manage the functions and purpose of the Virtual Share Exchange;        
2.  Stipulates at least one (1) "share account" that will be used for debiting shares;         

4.  Stipulates at least one (1) "needs accounts" that will be credited should the member receive shares from other members to meet a need;         
5.  Captures all financial information required to transact the debiting and crediting between accounts;         
6.  Provides white list and black list functionality to indicate the information that the member is willing to share with the community;        
Provided in FIG. 1 is an example of a TAGS profile 10 that demonstrates the types of information that can be captured and archived.  This information is provided by a member and then used by the VSE to process benefits and/or requests.”};  & para [0066] about {“These members will then authenticate into the VSE to accept the shares.  At this point, the member can choose to either have the VSE send their care provider an electronic check (written off the needs account) for services rendered or pay the doctor or service provider directly.  A member's TAGS profile 10 can be used to give a member the choice to automate this function.”};  which together are the same as claimed limitations above including about ‘wherein paying the provider with funds from the second member ......... by bank when paying the provider that is adapted to cause a payment from the second member to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated’)      
(see at least:   Ross ibidem;  and see citations already made above; and see citations already made above for ‘online banking and bill payment’)      
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)      

Meggs, Ross and Wahlberg teach as disclosed above, but they may not explicitly disclose about (accomplished by mimicking).  However, Catlett teaches it explicitly.
(see at least:  Catlett Abstract & Summary in C2,~L7 to C3,~L5;  and C1,~L34-44 about {"In one typical scenario, a fraud organization maintains a phishing or pharming web site to impersonate a legitimate online banking application.  The fraud ring may then use email or other communications along with social engineering techniques to trick legitimate banking customers into logging on to the fraudulent web site, thereby providing the organization with the customer's confidential information.  Once in possession of the customer's confidential data, the fraud ring may withdrawal or transfer accomplished by mimicking')     
Examiner notes that Catlett’s teachings include about “impersonate/ impersonating” that are synonyms for ‘mimicking’; and Catlett’s combined teachings cited above teach about ‘accomplished by mimicking’.            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs and Ross with the teachings of Wahlberg.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to fulfill a need that exists for mutual fund shares that offer an alternative cost structure, yet overcomes the abovementioned criticisms, such as:   for a financial intermediary recommending a fund, or for an investor purchasing a fund, determining which share class may be best is complicated by several factors including but not limited to issues such as how much the investor is investing, over what time horizon the investor will be investing, how much and in what structure commissions will paid to the financial advisor 
or broker, and other considerations (see C2,~L61 to C3,~L6 of Wahlberg), and to provide systems & methods for fraud detection and tracking in business computing systems (see C1, ~L66 to C2, ~L4 of Catlett).                




Dependent Claims 2-18 & 20 are rejected under 35 USC 103 as unpatentable over Meggs in view of Ross, Wahlberg and Catlett as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Meggs, Ross, Wahlberg and Catlett teach ---          
2.    The method of sharing cost of Claim 1, further comprising:           
wherein paying the provider is accomplished by [[ funds from the second member held in the second bank account.            
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)     
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 3, Meggs, Ross, Wahlberg and Catlett teach ---          
3.    The method of sharing cost of Claim 1, further comprising:              
wherein paying the provider is accomplished by [[ funds from the second member held in the first bank account.      
(see at least:   Meggs ibidem;  and see citations already made above)     
(see at least:   Ross ibidem;  and para [0139] about {“The receiving member financial institution can receive an automated monetary advice.  A confirmation email is sent to both the sending member consumer and the receiving consumer. Confirmation email can contain amount sent, sending bank, receiving bank, posting date, and the like.  The automated monetary advice generated by GO technology can trigger automated settlement process at the receiving FI.  A debit can be generated to the Due To account (at sender).  A credit can be generated to the remitting FI's Due From Account domiciled at the receiving FI.  A debit can then be generated to the Due From and a credit generated to the receiving member's DDA account.”}; which are 
(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 4, Meggs, Ross, Wahlberg and Catlett teach ---          
4.    The method of sharing cost of Claim 1, further comprising:        
receiving, in the processor that executes the MSA application , monthly invoices generated by the MSA application containing data associated with services performed by the provider to be paid by the bank.       
(see at least:   Meggs ibidem;  and Claim 12 already cited above for a processor based system)      
(see at least:   Ross ibidem;  and para [0069] for online bill payment service; & paras [0077] & [0087] for bill pay; & para [0096] for bill payment functionality;  which together are the same as claimed limitations above including about ‘monthly invoices generated’)     
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 5, Meggs, Ross, Wahlberg and Catlett teach ---          
5.    The method of sharing cost of Claim 4, wherein receiving the monthly invoices is 
accomplished by a transferring from a file generated by the MSA application.             
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and paras [0041]-[0042] about {“In an aspect, a request for a monetary transfer can be received by a first member financial institution (e.g., 101a).  It can be determined whether the request for the monetary transfer originates from a second member financial institution (e.g., 101b) or from a non-member financial institution (not shown).  If the monetary transfer originated from the second member financial institution, data indicative of the monetary transfer can be transferred to a monetary transfer data aggregator.  If the monetary transfer originated from the non-
sending member consumer.”};  which together are the same as claimed limitations above including about ‘a transferring’;  & paras [0141]-[0142] for ‘a file generated’)     
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 6, Meggs, Ross, Wahlberg and Catlett teach ---          
6.    The method of sharing cost of Claim 5, further comprising:           
receiving data associated with a method of payment for the bank to pay the service provider with [[ funds of the second member from the first bank account of the first member.               
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem; and para [0069] about {“In another aspect, a safe and secure no cost money transfer service between Individual Members and Member Banks can be provided.  As an example, an online bill payment service for Individual Members can be provided as permitted by local rules regulations.  As another example, GlobeOne sweep transaction can be implemented, whereby line of credit accounts can be interrogated to determine whether an outstanding balance exists, and if so, a sweep of 
(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)       



With respect to Claim 7, Meggs, Ross, Wahlberg and Catlett teach ---       
7.    The method of sharing cost of Claim 6, further comprising:                 
receiving updated invoices from an accounts receivable file in the MSA application.       
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and paras [0140]-[0141] about {“In an aspect, GO technology can generate a daily settlement report for electronic availability to all sending/receiving financial institutions detailing the amount Due To and Due From all GlobeOne Member Banks/member financial institutions.”}...... & {“In an aspect, GlobeOne member financial institutions can be responsible to bring their Due To balances to minimum requirements on a daily basis.  In an aspect, member financial institutions can be advised to reconcile all daily transfer activity with GlobeOne settlement reporting.  In an aspect, monthly a DDA statement for the Due To account can be sent to the receiving FI for manual or automated reconciliation.  In an aspect, transfers must be completed in a balanced/approved environment.  All approved/completed money transfers must be reflected in the sending and receiving FI's positive balance files that the FI's branch, ATM and POS online systems use for transaction authorization.”};  which together are the same as claimed limitations including about ‘receivable file’)         
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)    
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 8, Meggs, Ross, Wahlberg and Catlett teach ---          
8.    The method of sharing cost of Claim 7, further comprising:             
receiving, at the bank, a payment method file from an accounts receivable at the MSA application.        
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and para [0096] about {“Monetary file advices for personal and global community distributions can be received and posted.  Participating Member Bank "Due To" and "Due From" settlement accounts for member-to-member money transfers and personal and global community distributions can be maintained.  Ongoing account and customer service for GO relationship package can be provided.  Online banking and bill payment functionality can be provided.  Combined statements for the GO relationship package can be provided.”};  which are the same as claimed limitations above including about ‘a payment method file’)      
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application)    
(see at least:   Catlett ibidem;  and see citations already made above)       




With respect to Claim 9, Meggs, Ross, Wahlberg and Catlett teach ---          
9.    The method of Claim 1, further comprising:               
debiting a credit card payment of the second member in response to the received data of the payment to be paid in exchange for the previously provided service from the provider received by the first member.            
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and Table 2 after para [0109] about Credit Processing, Card Issuance - New account, Card Issuance – Reissue, and Payments;  which together are the same as claimed limitations above including about ‘a credit card payment’)       
(see at least:   Wahlberg ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 10, Meggs, Ross, Wahlberg and Catlett teach ---          
10.    The method of Claim 1, further comprising:             
debiting an automated clearing house (ACH) payment of the second member in response to the received data of the payment to be paid in exchange for the previously provided service from the provider received by the first member.            
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and paras [0076]-[0078] about sub-section titled “GO Checking Account (Demand Deposit Account)  about {“A GO checking account can be a non-interest bearing, demand deposit account (DDA) that can allow access via GO debit card, money transfers, bill pay, eChecks, and ATM debit transactions which can be processed.  In an aspect, for all debit transactions (e.g., GO debit card purchase, GO money transfer send, teller or ATM cash withdrawal, and the like) presented for payment, the GO checking account balance is considered first.  If there is sufficient money available, the debit can be paid and posted.”};  which are the same as claimed limitations above including about ‘an/the ACH payment’)      
Examiner notes that the attached NPL herewith by Justin Gilmore shows that the ATM transactions are processed via ACH network;  and thus Ross’s teachings are the Same as claimed ‘an/the ACH payment’.            
(see at least:   Wahlberg ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)    



With respect to Claim 11, Meggs, Ross, Wahlberg and Catlett teach ---          
11.    The method of Claim 1, further comprising:                 
crediting the first member from a transaction of the second member in response to the received data of the payment to be paid in exchange for the previously provided service from the provider received by the first member.            
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)   




With respect to Claim 12, Meggs, Ross, Wahlberg and Catlett teach ---          
12.    The method of Claim 11, further comprising:          
paying the provider, directly from the bank, with the credited monies of the first member from the transaction of the second member.           
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made 
above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 13, Meggs, Ross, Wahlberg and Catlett teach ---          
13.    The method of Claim 1, further comprising:                 
paying the provider, directly from the bank, with the [[ funds of the second member in response to the received data of the payment to be paid in exchange for the previously provided service from the provider received by the first member.             
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made 
above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 14, Meggs, Ross, Wahlberg and Catlett teach ---          
14.    The method of Claim 1, further comprising:            
receiving, at the bank, invoices generated by the MSA application in response to the first member submitting a bill to the MSA application;   and              
identifying the bill to be paid for services provided by the provider to the first member, and initiating a payment for the bill.         

(see at least:   Ross ibidem;  and see citations already made above for ‘bill payment’;  which together are the same as claimed limitations above)
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)    
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 15, Meggs, Ross, Wahlberg and Catlett teach ---          
15.    The method of Claim 1, further comprising:               
receiving, at the bank, invoices generated by the MSA application in response to the provider submitting a bill to the MSA application for services rendered to the first member;   and              
identifying the bill to be paid for services provided by the provider to the first member, 
and initiating a payment for the bill.              
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above for ‘bill payment’;  which together are the same as claimed limitations above)     
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)    
(see at least:   Catlett ibidem;  and see citations already made 
above)    



With respect to Claim 16, Meggs, Ross, Wahlberg and Catlett teach ---          
16.    The method of Claim 1, further comprising:            
paying the provider, directly from the bank, with [[ funds from the second member moving and without pooling funds from any other member for the services provided to the first member in response to receiving, at the bank, data associated with invoices supplied by the provider.             
(see at least:   Meggs ibidem;  and see citations already made above)    

(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 17, Meggs, Ross, Wahlberg and Catlett teach ---          
17.    The method of Claim 1, further comprising:             
activating a payment of a bill from other member bank accounts that are maintained independent such that no funds are pooled in a common account.            
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0053]-[0058] about {“Direct Sharing is a method for posting, publishing and transacting the sharing of eligible needs in a way that consistently meets the strict requirements of regulatory agencies.  State regulatory agencies such as the Department of Insurance are keenly sensitive to how the sharing of needs and burdens is actually processed.  In order to help alleviate the regulatory burdens, it is important that the business practices of MSAs create an obvious delineation from the practices of insurance companies and their indemnity contracts. While there are subtle differences between the states and their specific requirements for mutual sharing associations, there are four requirements that appear to be consistent across all states and should be complied in order to transact an exchange of mutual sharing in an effective manner.  The requirements are:      
1.  Matching a specific share with a specific need;     
2.  The exchange must use a members-to-member direct sharing process and not pool funds;       
3.  The exchange must not build reserves;   and     
4.  The exchange must make obvious attempts to disclose to its members that the service is not insurance and does not imply a guarantee of benefits.
FIG. 2 illustrates how a Virtual Share Exchange can leverage information and data captured in the TAGS profile 10 of its members to transact the direct sharing of needs in a way that complies with Department of Insurance and state regulatory requirements.”};  which together are the same as claimed limitations including about ‘no funds are pooled in a common account’)       

(see at least:   Wahlberg ibidem;  and see citations already made above)   
(see at least:   Catlett ibidem;  and see citations already made above)    



With respect to Claim 18, Meggs, Ross, Wahlberg and Catlett teach ---          
18.    The method of Claim 1, further comprising:           
accumulating payment orders from the MSA application over a period of time and 
maintaining the payment orders in a period of time, and paying a provider directly with mimicking a visual representation of the MSA application.           
(see at least:   Meggs ibidem;  and para [0033] about {“Matches and presents a specific "member need" with every "share request" in a real-time transaction initiated by the member;”}; & para [0078] about {“In the preferred embodiment, the association would institute time constraints as to when the new benefit level becomes effective.”};  which together are the same as claimed limitations above including about ‘a period of time’)    
(see at least:   Ross ibidem;  and para [0064] about {“GlobeOne can ensure secure and safe services.  Real-time access and important account information can be delivered.  Full transparency of features, fees, and underwriting practices can be provided.”}; & para [0108] about {“In an aspect, GlobeOne services can be delivered in real-time or as close as possible to real-time as permitted by a Member Bank's core banking system and in-country funding methods.  The manner and quality in which those services can be delivered need to exceed customer expectations.”}; & para [0118] about {“Member Banks can then fund the transfers using a pair of Nostro/Vostro accounts. Using Nostro/Vostro accounts can allow nearly real-time posting of transfers.  Member Banks can use a mutually agreed process to fund the Nostro/Vostro accounts asynchronously from the money transfer.  For example, money transfer can be on a monthly basis or occur when Nostro/Vostro accounts reach certain thresholds.”};  which together are the same as claimed limitations above including about ‘a period of time’)    
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)    




With respect to Claim 20, Meggs, Ross, Wahlberg and Catlett teach ---          
20.    The method of Claim 1, further comprising:             
aggregating payment orders from the MSA application so as to enable the bank to batch schedule payments to either the MSA application or the provider.               
(see at least:   Meggs ibidem; and para [0060] about {“The fifth section 30 represents the aggregate totals of needs and members in the exchange.  In this section, the average share has been calculated by dividing the eligible needs by the weighted "share rating" of the exchange and the total number of members who participate in the exchange.  The use and purpose of share ratings is discussed in detail later in this document.  However, aggregating the total needs posted and then calculating an average or equal share to be submitted by all members, effectively complies with the Department of Insurance restriction of not building reserves.  Calculated "equal shares" effectively brings the exchange to a zero balance once all shares are collected.  The sixth section 32 provides the transactional function for submitting a share to meet a specific need.  In FIG. 2, the sixth section 32 is illustrating a need from the Beck household 28 in more detail.  For example, the household is listed along with share rating 34, the need posted 
36, the co-pay 38 and the Share collected 40.”}; & para [0072] about {“A weighted Share Rating that calculates the aggregate participation of all exchange members can be used to display the strength and commitment of the association (see Exchange Share Rating in the fifth section 39 of FIG. 2).  For example, a VSE with more than 15,000 households and a share rating over a 10-year period of 97% would indicate a relatively high commitment of the overall group.”};  which together are the same as claimed limitations above including about ‘aggregating payment orders’)      
(see at least:   Ross ibidem;  and para [0038] about {“FIG. 1 is a block diagram of an example system 100.  The system 100 can comprise a closed network of member financial institutions (e.g., first financial institution 101a, second financial institution 101b).  The system 100 can comprise a data feed manager 104.  The data feed manager 104 can be configured to communicate a data feed amongst the network of member financial institutions (e.g., first financial institution 101a, second financial institution 101b).  The system 100 can comprise a data 
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’ and ‘an MSA application’)    
(see at least:   Catlett ibidem;  and see citations already made above)    


 Response to Arguments 
Applicant's remarks and claim amendments dated 30 NOVEMBER 2020 with respect to the rejection of amended Claims 1-18 & 20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-18 & 20 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim include a new reference (Catlett), where needed to provide clarification in response to the Applicant’s claim amendments and remarks.  Applicant's arguments with respect to rejection of Claims 1-18 & 20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Catlett reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).           

In response to the Applicant’s arguments of 11/30/2020 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Applicant has argued that Claim 1 limitations of this invention are similar to DDR by presenting a tabular comparison of claims, and Examiner does not agree that this invention is similar to DDR.  Further, Examiner notes that DDR was a technical solution to a business problem introduced by use of the Internet that did not exist in the brick and mortar scenario in order to achieve the same result in the computer application (i.e., a customer lost by a merchant site when the customer clicks on an advertisement thereby losing that customer opportunity since the customer has clicked off the merchant website to another website owned by an advertiser).  The instant application provides a payment system that pays off an obligation to a provider, where the provider thinks payment is being received by an MSA (Mutual Sharing Association) application when payment is actually coming from a bank.           

In response to the Applicant’s previous arguments against the rejection under 35 USC 101, Examiner respectfully disagreed.  Applicant had argued that Claim 1 limitations of this invention that are directed to “a processor that executes a banking platform” for  transfer of funds (per Applicant’s arguments);  and Examiner’s 101 rejection analysis shows it to be contrary to the above, because even the additional limitations identified are insufficient to integrate the recited judicial exception into a practical application.  Each of these limitations merely recites the use of generic computer technology to implement the otherwise abstract process on a computer server, to store customer bank accounts data, and to transmit and receive transaction data.  Applicant’s invention, fairly categorized as facilitating secure fund transfer transactions between bank accounts, is focused on improving business problem “in a more efficient manner” (per Applicant’s arguments).  Thus, the purported improvement identified by the Applicant is not an improvement to technology.  Instead, any improvement provided by these steps improves the abstract idea itself.  It is well-established, however, that improvements in the abstract idea are insufficient to confer eligibility on an otherwise ineligible claim.         

In response to the Applicant’s previous arguments against the rejection under 35 USC 103, Examiner respectfully disagreed.  Further, Examiner noted that Meggs reference teaches about Mutual Sharing Associations or MSAs and their characteristics in paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] as listed above in the 103 rejection, which include transfer of funds between MSAs member accounts;  contrary to the latest Applicant’s arguments.           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov  
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691